DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 12/30/2021 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 1:
A three-dimensional (3D) printing kit, comprising: 

a build material composition including thermoplastic elastomer particles, 

wherein at least 70% of the thermoplastic elastomer particles, based on a number 5distribution, have an aspect ratio ranging from 0.75 to 1; 

and a fusing agent to be applied to at least a portion of the build material composition during 3D printing, 

the fusing agent including an energy absorber to absorb electromagnetic radiation to coalesce the thermoplastic elastomer particles in the at least the portion.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill, et al. (WO 2017/069778 A1) as listed on the IDS dated 10/15/2019 in view of Hinch et al. (WO 2017/188963 A1).
	Regarding claim 1, Rudisill et al. teach a three-dimensional printing method, wherein a polymeric composite build material is applied, wherein the build material comprises a fusing agent including a plasmonic resonance absorber, wherein the plasmonic resonance absorber reads on the energy absorber as required by the instant claim, wherein the polymeric build material includes particles of thermoplastic materials such as various polymeric build materials including polystyrene, polyacetals, polypropylene, polycarbonate, polyester, polyurethanes and other engineering plastics [0012]. Rudisill et al. further teach the particles are spherical particles [0015] thereby reading on the “at least 70% of the thermoplastic elastomer particles, based on a number 5distribution, have an aspect ratio ranging from 0.75 to 1” as required by the instant claim. 
	Rudisill et al. do not particularly teach the particles are elastomeric.
	Hinch, et al. teach 3-dimensional printed parts comprising a fusing agent and a thermoplastic polymer powder [0013]. Hinch et al. teach the thermoplastic elastomer polymeric particle is a functional equivalent to the polystyrene, polycarbonate and polyurethane polymers of Rudisill et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill to use thermoplastic elastomers as disclosed by Hinch et al. in the build material of Rudisill et al., thereby arriving at the claimed invention.

	Regarding claims 3 and 4, Rudisill et al. in view of Hinch et al. are silent regarding the break energy, the avalanche energy and the dynamic density of the thermoplastic elastomer particles.
	The mechanical properties of break energy, avalanche energy and dynamic density are functions of the composition. Rudisill et al. in view of Hinch et al. teach the same 3D printing kit comprising the same build material composition and thermoplastic elastomer particles as set forth in the rejection above. Therefore, the mechanical properties of break energy, avalanche energy and dynamic density in the build material of Rudisill in view of Hinch are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Regarding claim 6, Rudisill et al. teach a wide variety of vehicles are used with the plasmonic resonance absorber included a surfactant, a co-solvent, and water [0031].
	Regarding claim 7, Rudisill et al. teach fusing agents used in multi jet fusion tend to have significant absorption (e.g., 80%) in the visible region (400 nm-780 nm) [0008] thereby reading on the core fusing agent as required by the instant claim.
	Regarding claims 8 and 9, Rudisill et al. teach the plasmonic resonance absorber has absorption at wavelengths ranging from 800 nm to 4000 nm and transparency at wavelengths ranging from 400 nm to 780 nm [0008] thereby reading on the primer fusing agent as required by the instant claims.
	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763